Title: From George Washington to Bushrod Washington, 9 October 1797
From: Washington, George
To: Washington, Bushrod



Dear Sir,
Mount Vernon 9th Octr 1797

Mr Thomas Pearson, heir in tail to Simon Pearson his brother, has brought suit in the Court of this County for the lands which

the latter sold to Willm Triplett, George Johnson & myself, five & thirty years ago.
I understand from Colo. Simms who is Pearsons Lawyer, that his complaint is founded upon some irregularity in the proceedings of the Jury, who met on the land to value the same, pursuant to a Writ of Ad quod damnum. And the examination of the Evidence to prove these irregularities, went (for I attended) to the establishment of two points—1st that there was no survey of the premises in presence of the Jury, at the time of their enquiry into the value of the land. and 2⟨ly⟩ that the said Jury did not explore it sufficiently to ascertain with exactness, what the real value of the land was.
This is the amount of Grafton Kirks evidence who was one of the Jurors, and who, from your practice in Fairfax Court you may have learnt is a rare hand at all obsolete claims that depend much on a good Memory.
As I shall be ultimately affected in this business if Pearsons claim obtains (having sold my part of the tract (178 acres) to Mr Lund Washington, [)] it behoves me to look into the matter timously. Let me then ask your opinion on the following points?
1st Does the Law providing for the Docking of Entails, by a Writ of Ad quod damnum, make a Survey in presence of the Jury an essential part of the proceedings?
The Writ itself (of which I retained a copy) directing the Sheriff to Summon respectable men of his County for the purpo⟨se⟩ of ascertaining the value of the land &ca requires no such thing.
2d Who is to judge of the mode by which a Jury on Oath is to report their opinion of the value of the land, if they are not to do it themselves?
Mr Kirk swears he did not on that day traverse a foot of the land. Why? because says he, living adjoining thereto, I could not be made better acquainted with it than I was; neither did John Askins (another of the Jury men) stir from the house at which they met, on the Land. why again?—because John Askins knew it as well as he did. The rest of the Jurors he acknowledges rode o⟨ut⟩ but were not gone long enough to go over a quarter part of the land. These, if not the words are the litteral meaning of them, and the Sum of Grafton Kirks Evidence. No tampering with the Jury to under value the land, is even hinted at. And the transfers, devises, & descent to Simon Pearson are admitd to be good, in order to prove

that the said Simon held the Land in fee tail, and dying (as they say) without legitimate children, that Thomas Pearson his brother is heir in Tail.
3d Whether as Simon was lawfully married, and never legally divorced, the Childn by that Woman though begotten (no matter by whom) in the state of Separation from him, is not a bar to the claim of Thomas?
4th What operation will the act of Assembly of Virginia for Docking all Entails ⟨pas⟩sed many years after the land in dispute was Docked by a Writ of Ad quod damnum, and sold (in 1762), and many years too before the death of Simon Pearson, which only happened last Spring, have on this case? It being understood that the Said Simon conveyed the 178 acres to me with a general Warrantee.
5th I would ask how far my conveyance of the said land to Mr L. Washington with a General Warrantee also, makes me liable for the buildings as well as the Land, which have been placed thereon? and
6th Whether I had better interest myself in defending the suit already commenced in this county court, or await the decision there & take it up in the dernier resort if it shd be adv⟨erse⟩.
I wish also, as the case in myjudgmt turns upon simple points wch do not require much study or research, to be informed (confidentially) whether, in your opinion, Mr Swans demand for defending the suit is not unreason⟨able?⟩ viz. $100 in hand, and the like sum at the close of the business?
You may think me an unprofitable applicant in asking opinions, & requiring services of you without dousing my money; but pay day may come. If the cause should go to the higher Courts, I shall expect you will appear for me, and Mr Marshall also (if you shd not have quit the practice). If the latter should not be returned in time, say who else had ⟨I best⟩ employ? I beg you will send me, & as soon as you can, certified copies, from the Records in Richmond, of the Papers mentioned in the enclosed. With sincere friendship I remain Your most Affecte Uncle

Go: Washington


P.S. Whether Colo. Simms has any thing in petto, I am unable to say—I am told however that he is sanguine—& some add that he is to go snacks.

